DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/833,755 dated 19 April 2022, responding to the 31 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 3, 7, 11, and 18-20 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Steeb et al. (U.S. 2007/0153681) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated 5 April 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 2-3, 6-11, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (U.S. 2015/0193233) (Hereinafter Eberle) in view of Johnson, Michael (U.S. 2002/0141449) (Hereinafter Johnson), further in view of Tran, Tommy (U.S. 2007/0156549) (Hereinafter Tran), further in view of Steeb et al. (U.S. 2007/0153681) (Hereinafter Steeb – art made of record), and further in view of Stamler et al. (U.S. 7,363,260) (Hereinafter Stamler).
As per claim 1, Eberle discloses a messaging method for a hardware acceleration system (see for example Eberle, this limitation is disclosed such that there is a system with messaging support for FPGAs or ASICs (i.e. hardware acceleration system); paragraph [0102]), the method comprising: 
determining a plurality of exchange message types to be exchanged with a hardware accelerator in accordance with an application performed by the hardware acceleration system, wherein the plurality of exchange message types indicates a number of variables, and a type of the variables, of a plurality of messages corresponding to the plurality of exchange message types (see for example Eberle, this limitation is disclosed such that configurable annotations and message handlers are used for the FPGAs and ASICs that define a set of decoders as library functions, supporting adding a new library that includes the message format. Configuring the system to support a new message type involves creating a new annotation and a new message handler and writing the specification for these into memory; paragraph [0102]. A format decoder uses the message type to load an annotation from memory, wherein the annotation includes an identifier and specifies one or more register file addresses; paragraphs [0015]-[0017]. Message parameters are identified and associated with the annotations, the annotations specifying actions to be performed on parameters values; paragraph [0062]).
Eberle does not explicitly teach selecting a plurality of schemas from a schema database comprising a plurality of message type schemas corresponding to a plurality of potential message types, and the selected plurality of schemas corresponds to the determined plurality of exchange message types.
However, Johnson discloses selecting a plurality of schemas from a schema database comprising a plurality of message type schemas corresponding to a plurality of potential message types (see for example Johnson, this limitation is disclosed such that a message processing system includes a repository of message format templates (i.e. schemas), each template representing the field structure of a particular format of message. A parser is adapted to enable identification of a format field containing information relating to the format of the second component and to read the format information to identify the data format, and wherein invoking the selected parser to parse the second component includes providing to the selected parser an identification of the message format template corresponding to the identified format; paragraphs [0036], [0044], clm.7 and associated text);
the schema database comprises schemas (see for example Johnson, this limitation is disclosed such that the message processing system includes a repository (i.e. database) of message format templates (i.e. schemas), each template representing the field structure of a particular format of message; paragraphs [0036], [0044], clm.7 and associated text); and
the selected plurality of schemas corresponds to the determined plurality of exchange message types (see for example Johnson, this limitation is disclosed such that the identified message format template is identified based on information in a message descriptor or message header field; paragraph [0049]).
Eberle in view of Johnson is analogous art because they are from the same field of endeavor, messaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eberle by providing a repository of message format templates as taught by Johnson because it would enhance the teaching of Eberle with an effective means of holding the information for a number of message formats (as suggested by Johnson, see for example paragraph [0036]).
Eberle in view of Johnson does not explicitly teach that a plurality of message type schemas indicates a precision representation of variables of messages associated with the schema.
However, Tran discloses that a plurality of message type schemas indicates a precision representation of variables of messages associated with the schema (see for example Tran, this limitation is disclosed such that a precision validator ensures the precision of a number falls within the bounds of a specified precision according to a template; paragraph [0028]).
Eberle in view of Johnson is analogous art with Tran because they are from the same field of endeavor, messaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eberle in view of Johnson by checking a precision as taught by Tran because it would enhance the teaching of Eberle in view of Johnson with an effective means of applying conditional checks against data (as suggested by Tran, see for example paragraph [0028]).
Although Eberle in view of Johnson, further in view of Tran discloses a schema database that comprises schemas, Eberle in view of Johnson, further in view of Tran does not explicitly teach that for each of a plurality of exchange message types, a schema has different versions.
However, Steeb discloses that for each of a plurality of exchange message types, a schema has different versions (see for example Steeb, this limitation is disclosed such that there is a table of messages, each message having a protocol message schema that specifies message type and schema version; paragraph [0021]).
Eberle in view of Johnson, further in view of Tran is analogous art with Steeb because they are from the same field of endeavor, messaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eberle in view of Johnson, further in view of Tran by having message schemas with version and type information as taught by Steeb because it would enhance the teaching of Eberle in view of Johnson, further in view of Tran with an effective means of checking if a message matches a schema that is supported (as suggested by Steeb, see for example paragraph [0021]).
Eberle in view of Johnson, further in view of Tran, further in view of Steeb does not explicitly teach configuring a serial interface of the hardware accelerator in accordance with the selected plurality of schemas, to enable a message exchange comprising the plurality of messages.
However, Stamler discloses configuring a serial interface of the hardware accelerator in accordance with the selected plurality of schemas, to enable a message exchange comprising the plurality of messages (see for example Stamler this limitation is disclosed such that a serial interface for a device is configured according to a template; col.1 line {65} – col.2 line {18}).
Eberle in view of Johnson, further in view of Tran, further in view of Steeb is analogous art with Stamler because they are from the same field of endeavor, messaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eberle in view of Johnson, further in view of Tran, further in view of Steeb by configuring a serial interface as taught by Stamler because it would enhance the teaching of Eberle in view of Johnson, further in view of Tran, further in view of Steeb with an effective means of using a modular architecture (as suggested by Stamler, see for example col.1 line {65} – col.2 line {18}).
As per claim 4, Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler discloses the method of claim 1, wherein the selected plurality of schemas comprises a user specified version of one of the selected plurality of schemas (see for example Johnson, this limitation is disclosed such that message processing is selected using user data found in the message; paragraphs [0030], [0051]).
As per claim 5, Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler discloses the method of claim 1, wherein configuring the serial interface is automatically performed in response to determining the plurality of exchange message types and selecting the plurality of schemas (see for example Stamler, this limitation is disclosed such that process for provisioning is automatic; col.3 lines {56}-{65}).
As per claim 12, Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler discloses the method of claim 1, wherein the hardware accelerator comprises one selected from a group consisting of: a field programmable gate array (FPGA) an application-specific integrated circuit (ASIC) a neuromorphic device, and a bit-addressable device (see for example Eberle, this limitation is disclosed such that the accelerators are FPGAs an ASICs; paragraph [0102]).
As per claim 16, Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler discloses the method of claim 1, wherein the schema database is stored on one selected from the group consisting of: on-chip configuration memory of the hardware accelerator, on-board FLASH of the hardware accelerator, on-chip random access memory (RAM) of the hardware accelerator, and in-package high bandwidth memory (HBM) and on-board dynamic RAM (DRAM) of the hardware accelerator (see for example Eberle, this limitation is disclosed such that database is stored in device flash memory; paragraph [0139]).
Regarding claim 18, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 20, it is a system claim having similar limitations cited in claim 1.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle (U.S. 2015/0193233) in view of Johnson (U.S. 2002/0141449), further in view of Tran (U.S. 2007/0156549), further in view of Steeb (U.S. 2007/0153681), further in view of Stamler (U.S. 7,363,260) as applied to claim 1 above, and further in view of Zou, Guangyu J. (U.S. 2019/0187718) (Hereinafter Zou).
As per claim 15, Eberle in view of Johnson, further in view Tran, further in view of Steeb, further in view of Stamler discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein an application comprises an inference of a trained deep neural network (DNN).
However, Zou discloses the limitation wherein an application comprises an inference of a trained deep neural network (DNN) (see for example Zou, this limitation is disclosed such that an artificial neural network in the form of a deep neural network with training and inferencing provides autonomous applications; paragraph [0081]).
Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler is analogous art with Zou because they are from the same field of endeavor, messaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler by providing a deep neural network for applications as taught by Zou because it would enhance the teaching of Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler with an effective means of supporting ASIC/FPGA-based hardware platforms (as suggested by Zou, see for example paragraph [0081]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle (U.S. 2015/0193233) in view of Johnson (U.S. 2002/0141449), further in view of Tran (U.S. 2007/0156549), further in view of Steeb (U.S. 2007/0153681), further in view of Stamler (U.S. 7,363,260) as applied to claim 1 above, and further in view of Gurevich, Michael N. (U.S. 2006/0242649) (Hereinafter Gurevich).
As per claim 17, Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a plurality of messages associated with the plurality of determined exchange message types are represented using an interface definition language (IDL) format.
	However, Gurevich discloses the limitation wherein a plurality of messages associated with the plurality of determined exchange message types are represented using an interface definition language (IDL) format (see for example Gurevich, this limitation is disclosed such that an interface definition language (IDL) code file specifies the interface definition for processing information items from a message file; paragraph [0037]).
Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler is analogous art with Gurevich because they are from the same field of endeavor, messaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler by using an interface definition language as taught by Gurevich because it would enhance the teaching of Eberle in view of Johnson, further in view of Tran, further in view of Steeb, further in view of Stamler with an effective means of providing multiple message schemas (as suggested by Gurevich, see for example paragraph [0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196